Citation Nr: 0514004	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
pulmonary sarcoidosis. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
2003, by the Chicago, Illinois, Regional Office (RO), which 
denied the veteran's claims of entitlement to increased 
ratings for his service-connected generalized anxiety 
disorder, and pulmonary sarcoidosis; the RO also denied a 
claim for a total disability rating based on individual 
unemployability (TDIU).  The veteran perfected a timely 
appeal of the above decision.  

The Board notes that of record is a statement (VA Form 21-22) 
signed by the veteran in March 2002, appointing Richard A. 
LaPointe, Attorney at Law, as his representative.  In April 
2005, the Board received a letter from a private attorney, 
John S. Berry, who indicated that he was submitting a VA Form 
22a, DD Form 214, and copies of Service Medals for a 
"Limited Power of Attorney," dated January 18, 2005.  These 
documents also refer to a different docket number than the 
one assigned for the current issues.  

The Board notes that the veteran may be represented by only 
one recognized organization, attorney, agent, or other 
person.  38 C.F.R. § 20.601.  In this regard, the Board 
further notes that there is no written notification in the 
record that the veteran has revoked his power of attorney 
given to Richard A. LaPointe.  It is also noteworthy that his 
designation had "no limitations."  38 C.F.R. §§ 20.602, 
20.607 (2004).  In light of this, the Board considers Richard 
A. LaPointe as the veteran's authorized representative in 
reference to the issues addressed in this decision.  

It is further noted that the power of attorney (VA Form 21-
22) on behalf of John S. Berry, Attorney at Law, was received 
at the Board in April 2005.  The record indicates, however, 
that in May 2004, the veteran was advised that his claim was 
being certified to the Board, and that he had 90 days to 
change his representative.  In this case, since the power of 
attorney was not received by the Board within the 90-day 
time-period, and as good cause for failing to file any change 
on a timely basis is not shown, a change is representation 
will not be granted for purposes of the current appeal.  38 
C.F.R. § 20.1304 (2004).  The new power of attorney is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's generalized anxiety disorder is currently 
manifested by chronic anxiety, nightmares, difficulty 
sleeping, depression, and GAF scores on Axis V between 60 and 
70.  It is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; memory impairment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; or other like symptoms.  

3.  The veteran's sarcoidosis is not productive of pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  His 
pulmonary function test reveal forced expiratory volume in 1 
second of (FEV-1) of 103 percent predicted, and a ratio of 
forced expiratory volume in 1 second to forced vital capacity 
(FEV- 1/FVC) of 89 percent.  

4.  Service connection is currently in effect for generalized 
anxiety disorder, evaluated as 30 percent disabling; and 
pulmonary sarcoidosis, evaluated as noncompensably disabling.  
The combined evaluation is 30 percent disabling.  

5.  The veteran completed high school and has reported having 
three additional years of college.  He has had occupational 
experience loading and unloading trailers for the United 
States Postal Service; he last worked full time in October 
1992.  

6.  The medical and other evidence of record does not 
indicate the veteran's service-connected disabilities are of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education, training, and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for pulmonary 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Codes 6600, 6846 (2004).  

2.  The criteria for an evaluation in excess of 30 percent 
for generalized anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.130, Diagnostic Code 9400 (2004).  

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran's claim for increased ratings and a TDIU was received 
in May 2003; and, in a May 2003 letter, the RO provided 
notice to him regarding what information and evidence was 
needed to substantiate his claims for benefits, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for him to submit any evidence in his possession that 
pertains to the claims.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claims.  
Significantly, the discussions in the June 2003 decision 
appealed, the January 2004 statement of the case (SOC), and 
the February 2004 supplemental statement of the case (SSOC) 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Additionally, the RO sent the veteran a letter in May 2003 
specifically informing him of the enactment of the VCAA and 
its resulting impact on his particular claims.  The RO not 
only explained the duties to notify and assist him with his 
claims, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claims, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  This letter, the 
SOC and the SSOC provided him with a specific explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the SOC.  The basic requirements for 
establishing higher ratings for generalized anxiety disorder 
and pulmonary sarcoidosis, as well as a TDIU have remained 
essentially the same despite the change in the law concerning 
the preliminary duties to notify and assist.  The Board 
finds, then, that VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  When 
there is extensive factual development in a case, and there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating his claims, VCAA 
does not apply.  Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

There can be no harm to the veteran in this case, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the RO has obtained the veteran's medical 
records, and has provided the veteran with VA examinations to 
clarify the severity of his generalized anxiety disorder and 
pulmonary sarcoidosis.  As such, VA's duties under the VCAA 
have been satisfied, and the case is ready for adjudication.  



II.  Factual background.

The records indicate that the veteran entered active duty in 
August 1969.  The service medical records indicate that the 
veteran was seen at a mental hygiene clinic in November 1970; 
he reported being upset as a result of numerous family 
problems.  The impression was situational stress.  During a 
follow up evaluation, later in November 1970, it was noted 
that the veteran had no gross psychiatric disorder and no 
contraindication of fitness for duty.  The veteran was also 
seen in March 1971 for complaints of stabbing type chest 
pain, which occurred every 4 to 5 hours.  A chest x-ray was 
reported to be normal.  The impression was chondritis.  

On his initial VA examination in November 1971, the veteran 
complained of chest pain and anxiety.  Following a mental 
status examination, the veteran was diagnosed with anxiety 
neurosis.  

Based upon the above clinical findings, a rating action in 
April 1972 granted service connection for anxiety neurosis; a 
10 percent disability rating was assigned, effective July 16, 
1971.  

VA medical records, including outpatient as well as 
examination reports, dated from November 1976 to October 
1981, show that the veteran received ongoing clinical 
evaluation and treatment for symptoms of his psychiatric 
disorder.  

Received in June 2001 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran claimed service connection 
for a lung disease as well as an increased rating for his 
anxiety disorder.  In conjunction with his claim, the veteran 
was afforded a VA examination for respiratory diseases in 
October 2001, at which time he complained of dyspnea on 
exertion, walking three blocks, and also with climbing half-
a-flight of stairs.  The veteran also complained a daily 
cough, which he described as dry.  The veteran also reported 
chest pain, chills, and night sweats.  However, he denied any 
fever or any skin conditions.  The veteran noted problems 
with palpitations, lightheadedness, and occasional sparklers 
in front of his eyes.  It was noted that the veteran has 
smoked one pack per day for the past 18 years.  On 
examination, chest expansion was bilaterally symmetrical.  He 
had good air entry bilaterally, with no dullness to 
percussion.  A pulmonary function test (PFT) revealed that 
the veteran's FVC was 74 percent predicted, his FEV-1 was 76 
percent predicted, and his FEV-1/FVC was 101 percent 
predicted.  The diagnosis was sarcoidosis by history; and PFT 
showed mild restriction.  

The veteran was also afforded a mental examination in October 
2001, at which time he complained of nightmares, difficulty 
sleeping, and dizziness.  The veteran indicated that he was 
currently receiving treatment; he started about six months 
ago.  He reported being prescribed medication for depression; 
he stated that the medication makes him more steady and 
generally calms him down.  The veteran reported that he was 
fired from the post office in 1992 or 1993.  The veteran 
reported problems with nightmares, flashbacks, anger 
outbursts, depression, difficulty with concentration, and 
episodes of anxiety.  The veteran also reported problems with 
crowds.  Following a mental status examination, the examiner 
reported findings of homicidal thoughts, anxiety, and sleep 
impairment.  The pertinent diagnosis was anxiety disorder; he 
was assigned a global assessment of functioning score of 60 
to 70.  

In May 2002, the claims folder was referred to the examiner 
who conducted the above VA examination for a medical opinion 
regarding the veteran's respiratory disorder.  The examiner 
noted that the veteran's induction physical showed complaints 
of chest pains, which increased when he smoked or 
participated in sports; his chest x-ray was normal.  In March 
1971, the veteran received treatment for costochondritis; 
chest x-ray was normal.  It was further noted that chest x-
ray studies in November 1971, December 1971, and May 1999 
were normal.  However, a chest x-ray in December 2001 showed 
mild lung expansion without any patch densities.  The VA 
examiner opined that the diagnosis of sarcoidosis made in the 
1970's was presently in remission, since the veteran's chest 
x-rays have been normal since 1999 without any evidence of 
patchy infiltrates.  The VA examiner further opined that the 
symptomatology shown in service was at least as likely as not 
a manifestation of the currently diagnosed pulmonary 
sarcoidosis.  

Received in May 2003 were VA outpatient treatment reports, 
dated from January 2003 through April 2003, reflecting 
ongoing clinical evaluation and treatment for several 
disabilities, primarily non-service-connected back disorder, 
shoulder disorder and a genitourinary disorder.  The veteran 
was seen at a pulmonary clinic in January 2003 for a follow 
up evaluation of his sarcoidosis.  The veteran reported 
occasional episodes of shortness of breath.  It was noted 
that he was using several medications; he was still smoking 1/2 
pack per day.  A PFT revealed that the veteran's FVC was 83 
percent predicted, his FEV-1 was 103 percent predicted, and 
his FEV-1/FVC was 89 percent predicted.  A chest x-ray 
revealed no evidence of active infiltrates.  The impression 
was sarcoidosis.  

The veteran was afforded a VA compensation examination in 
June 2003, at which time he indicated that he often had a dry 
cough.  He stated that he is able to walk one block before he 
starts getting short of breath, or he can go up nine steps 
before he gets short of breath.  He also indicated that he 
gets short of breath at night, and he has to get up and open 
the window and use an inhaler.  It was noted that the veteran 
has been smoking for a long time, one pack to half-a-pack a 
day for about 40 years.  He reported working at the post 
office for 23 years before being fired in 1992; he says his 
daughter got raped and he had an emotional breakdown.  
Thereafter, he started doing odd jobs, cleaning restaurants 
and other labor work.  In 1998, he started working for United 
Postal service again loading trucks; he stated that he had to 
leave work in 1999 because he injured his rotator cuff.  He 
has not worked since 1999.  On examination, the chest was 
normal to inspiration, palpation, percussion and 
auscultation.  No lymph nodes were palpable in the neck on 
the axilla.  A chest x-ray was reported to be normal.  A PFT 
revealed that the veteran's FEV1 was 83 percent predicted.  
The pertinent diagnosis was sarcoidosis of lymph nodes by 
history alone, not confirmed by any documentation.  The 
examiner opined that the veteran was not unemployable and was 
able to do light duty desk type work.  

In June 2003, the veteran was also afforded a VA examination 
for evaluation of his mental disorder.  At that time, he 
indicated that he continued to receive outpatient treatment; 
he noted that his medications have been very helpful.  He 
stated "it helps me when I get angry to calm me down."  The 
veteran reported being depressed, angry, and sad in response 
to events.  He reported losing two sisters in a one-year 
period.  The veteran also reported that he tried to do odd 
jobs, but he was unable to do the simplest jobs.  He stated 
that this occurred because he had surgery on the right 
rotator cuff and had hernia repair.  He noted that he used to 
baby sit for a lady at night; however, she stopped going to 
school, and he was no longer needed.  The veteran related 
that he continued to volunteer at EduCare Day care center.  
The veteran indicated that has lost all his friends; he goes 
to the movies once in a while, and friends of his wife's 
family sometimes drop by on a holiday.  The veteran also 
reported that he continues to experience nightmares, night 
sweats, and difficulty sleeping.  He also reported problems 
with anxiety attacks.  

On mental status examination, it was noted that the veteran 
was neatly and casually dressed.  He was pleasant.  There 
were no motor abnormalities.  His speech was spontaneous.  
Mood seemed even.  Affect was appropriate to thought content.  
He was fully oriented.  There was no evidence of any 
perceptual disorder.  He reported no auditory hallucinations.  
There was no evidence of systematized delusional thinking.  
Judgment appeared intact.  The pertinent diagnosis was 
anxiety disorder; his current GAF score was reported to be 65 
to 70.  The examiner opined that the veteran's anxiety was 
unlikely to render him unemployable.  

Received in January 2004 were additional VA outpatient 
treatment reports, dated from June 2003 to December 2003, 
reflecting ongoing follow up evaluation and treatment for 
several disabilities.  


III.  Legal analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Generalized anxiety disorder.

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  A 
30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (e.g., forgetting names, 
directions, recent events).  

A 50 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thought; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9400 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9400 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

In order for a higher 50 percent rating to be warranted, the 
evidence should show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than one a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

In this case, the veteran's anxiety disorder is not 
productive of symptoms indicative of disability at the 50 
percent level.  He does not exhibit flattened affect; 
circumstantial, circumlocutory, or stereotyped speech.  
Significantly, on his most recent VA examination in June 
2003, the veteran was described as pleasant.  His speech is 
spontaneous.  He does not have panic attacks occurring more 
than once a week.  Mood was even, and his affect was reported 
to be appropriate to thought content, which has revealed no 
evidence of systematized delusional thinking.  He did not 
have difficulty in understanding complex commands.  Judgment 
was reported to be intact.  

The veteran was assessed a GAF score of 60 to 70 on his VA 
examination in October 2001, and was assessed a score of 65 
to 70 on his most recent VA examination in June 2003.  As 
noted above, a GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional trauma, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  In this regard, 
the record evidence indicates that the results of the two VA 
psychiatric examinations clearly demonstrate that the 
veteran's current symptomatology, at best, more nearly 
approximates the criteria for a 30 percent rating.  

In sum, the veteran's symptoms are consistent with a finding 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.  The symptoms do not cause 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence establishes that the veteran has maintained 
close relationships.  Although he states that he has lost all 
of his friends, he reports that he occasionally goes to the 
movies, and friends of his wife and family drop by on 
holidays.  Additionally, he lives with a friend in an 
apartment and they have one child.  Moreover, the record 
reflects that the veteran had held the same job for many 
years; he stopped working after surgery on the right 
shoulder.  Thus, he does not exhibit difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, as noted, his symptoms do not rise 
to the level required for a 50 percent rating for the reasons 
set forth above.  

Accordingly, the Board concludes that a rating in excess of 
30 percent for anxiety disorder is not warranted.  He does 
not meet the criteria for a 50 percent rating under the 
applicable rating criteria.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for his generalized anxiety disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Pulmonary Sarcoidosis.

Here, the veteran has been awarded service connection for 
pulmonary sarcoidosis, and this disability has been assigned 
a zero percent (noncompensable) evaluation under Diagnostic 
Codes 6846.  The veteran is seeking a disability evaluation 
in excess of zero percent for his service-connected pulmonary 
sarcoidosis.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  The next higher 
evaluation of 30 percent requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  Pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control warrants a 60 percent evaluation.  Cor pulmonale 
or cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment requires a 100 percent 
evaluation.  The note that follows in that code shows that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 and extra-pulmonary involvement under the specific body 
system involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.  

Alternatively, the veteran may be rated under Diagnostic Code 
6600.  Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for 
chronic bronchitis when there is a FEV-1 of 56 to 70 percent 
predicted, or a FEV-1/FVC of 56 to 70 percent, or a DLCO (SB) 
of 56 to 65 percent predicted.  In every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his pulmonary sarcoidosis.  Although the veteran had 
previously been diagnosed with sarcoidosis, the June 2003 VA 
examiner indicated that the veteran had sarcoidosis of the 
lymph nodes by history alone, and it was not confirmed by any 
documentation.  Chest x-rays have been normal, without any 
evidence of patchy infiltrates.  Significantly, the medical 
evidence of record does not indicate that the veteran 
requires chronic low dose (maintenance) or intermittent 
corticosteroids.  As such, the veteran has not met the 
criteria for a compensable evaluation under Diagnostic Code 
6846.  

Diagnostic Code 6846 also allows for an evaluation of 
sarcoidosis using the criteria for bronchitis as provided 
under 38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).  
However, there is no evidence that the veteran has a FEV-1 of 
71 to 80 percent of predicted value, FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) of 66 to 80 percent of predicted value.  
As such, the veteran's PFT readings do not reflect the 
impairment required for a compensable rating.  Thus, the 
Board finds that the veteran is not entitled to an increased 
evaluation for sarcoidosis when the disability is evaluated 
under the criteria for bronchitis.  

Moreover, Diagnostic Code 6846 allows for an evaluation of 
sarcoidosis as extra-pulmonary involvement under the specific 
body system involved.  While PFT results reflect mild 
restriction, a VA examiner in October 2001 noted that the 
findings were consistent with mild chronic obstructive 
pulmonary disease due to cigarette smoking.  Therefore, the 
PFT findings are not associated with the pulmonary 
sarcoidosis.  Thus, the Board finds that the veteran's 
sarcoidosis is not productive of any extra-pulmonary 
involvement.  Therefore, the veteran is not entitled to an 
increased evaluation under this provision of Diagnostic Code 
6846.  

In conclusion, the Board has considered all applicable 
criteria, but does not find medical evidence suggesting that 
a compensable evaluation is warranted for the veteran's 
service-connected pulmonary sarcoidosis.  As such, the 
preponderance of the evidence is against his claim for that 
benefit, and the benefit of the doubt provision does not 
apply.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49 53 (1990).  The evidence is far more probative than 
the veteran's own assertions concerning the degree of his 
impairment.  


IV.  Legal analysis-TDIU.

The veteran has also requested a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities (TDIU).  The veteran contends that he 
is unable to maintain substantially gainful employment as a 
result of these disabilities.  

The law provides that "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and, that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more."  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).  If the above percentages are not met, 
the veteran's claim may still be referred to the Director, 
Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities."  38 
C.F.R. § 4.16(b) (2004).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGOREC 75-91 (1991).  Thus, the regulations 
governing entitlement to a total disability rating include 
both an objective and subjective standard, of which the 
fulfillment of one is sufficient for the grant of a total 
rating, or referral therefore.  See Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2004).  The sole fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he or she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363, 38 C.F.R. 
§ 4.16(a) (2004).  

In this case, the veteran's service-connected disabilities 
consist of his generalized anxiety disorder, evaluated as 30 
percent disabling; and pulmonary sarcoidosis, rated as 0 
percent disabling.  This results in a combined disability 
rating of 30 percent.  38 C.F.R. § 4.25 (2004).  His combined 
rating of 30 percent fails to meet the percentage 
requirements of 4.16(a).  The record reflects that the 
veteran has completed three years of college and has 
experience working with the United States Postal Service.  He 
was last employed full time in 1992; thereafter, he performed 
odd jobs, until 1998, when he returned to the post office.  
The record also indicates that the veteran stopped working 
completely in 1999, following an injury and surgery to his 
right rotator cuff.  

Following a psychiatric examination in June 2003, a VA 
examiner opined that the veteran's anxiety disorder was 
unlikely to make him unemployable.  The veteran underwent a 
general examination in June 2003, the examiner considered all 
of the veteran's disabilities, and again concluded that the 
veteran was not unemployable and could do light duty desk 
type work.  

Therefore, while the veteran's service-connected disabilities 
may limit him from some forms of work, they do not prevent 
all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  
The combined 30 percent compensation rating currently 
assigned for his service-connected conditions is recognition 
that his service-connected disabilities cause some 
interference with employment.  Therefore, pursuant to 38 
C.F.R. § 4.16 (2003), a TDIU is not warranted, and the 
veteran's claim is denied.  

The Board is cognizant of the veteran's employment background 
and does not doubt that jobs involving heavy manual labor may 
well be precluded by his left arm disabilities; but his years 
of work experience, combined with his three years of college 
education, would qualify him for employment other than heavy 
manual labor.  All of the competent medical evidence is to 
the effect that the veteran is capable of performing light to 
medium work.  Since the evidence does not show that his 
service-connected disabilities preclude suitable gainful 
employment, referral for consideration of an extraschedular 
TDIU is not warranted.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); 38 C.F.R. § 4.16(b).  

In sum, the veteran's service-connected disabilities do not 
prevent gainful employment, and the criteria for a TDIU 
rating are not met.  As the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a TDIU rating must be denied.  




ORDER

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.  

A compensable disability rating for pulmonary sarcoidosis is 
denied.  

A TDIU due to service-connected disabilities is denied.  



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


